[Cite as State v. Nieves, 2022-Ohio-3040.]

                               COURT OF APPEALS OF OHIO

                              EIGHTH APPELLATE DISTRICT
                                 COUNTY OF CUYAHOGA

STATE OF OHIO,                                     :

                 Plaintiff-Appellee,               :
                                                               No. 111161
                 v.                                :

ELI NIEVES, JR.,                                   :

                 Defendant-Appellant.              :


                                JOURNAL ENTRY AND OPINION

                 JUDGMENT: AFFIRMED
                 RELEASED AND JOURNALIZED: September 1, 2022


          Criminal Appeal from the Cuyahoga County Court of Common Pleas
                             Case No. CR-20-652923-A


                                             Appearances:

                 Michael C. O’Malley, Cuyahoga County Prosecuting
                 Attorney, and Kevin Bringman, Assistant Prosecuting
                 Attorney, for appellee.

                 William B. Norman, for appellant.


KATHLEEN ANN KEOUGH, J.:

                   Defendant-appellant, Eli Nieves, Jr., appeals from the trial court’s

judgment, rendered after a jury trial, finding him guilty of one count of sexual

battery. Nieves contends that his trial counsel was ineffective for not objecting at

trial to (1) the state’s use of his post-arrest silence to imply his guilt; (2) the state’s
use of an exhibit that contained hearsay within hearsay; and (3) hearsay testimony

unintentionally elicited by defense counsel on cross-examination of a witness and

then used by the state in cross-examining him.         He also argues there was

prosecutorial misconduct when the prosecutor asked him if he or the state’s

witnesses were lying and during closing argument when the state referred to him

and another defense witness as liars. We affirm his convictions.

I.   Background

              In December 2020, Nieves was charged in a four-count indictment

based on two alleged non-consensual acts of vaginal intercourse. Counts 1 and 3

charged rape in violation of R.C. 2907.02(A)(2) (the defendant engaged in sexual

conduct by purposely compelling the victim to submit by force or threat of force);

Counts 2 and 4 charged rape in violation of R.C. 2907.02(A)(1)(c) (the defendant

engaged in sexual conduct with the victim who was not his spouse and the defendant

knew the victim’s ability to resist or consent was substantially impaired). Nieves

pleaded not guilty, and the case proceeded to trial.

              The victim, A.G., testified that she had been long-time friends with

Rosa Morales Cruz and Cruz’s younger sister, Digna Santiago. She considered both

Rose and Digna to be like family and often attended their family events.

              A.G. testified that on June 13, 2020, she attended a birthday party for

one of Cruz’s nieces. Digna was not at the party, although her two children were, so

at around 10 p.m., A.G. gave Digna’s children a ride home. Digna lived in an
apartment complex on the near westside of Cleveland with Nieves and their two

children.

                A.G. said that after she arrived, she and Digna hung out, talking and

smoking marijuana for about two hours before Nieves came home. A.G.’s son and

Digna’s children were in a bedroom playing games and eventually fell asleep. A.G.

said that she began drinking after Nieves arrived and that she consumed four 20-

ounce cans of Smirnoff as she, Digna, and Nieves talked and listened to music. A.G.

conceded that she was “pretty drunk” when they went into the bedroom around

6 a.m. and connected Digna to her dialysis machine. A.G. said that she lay on the

bed next to Digna, talking to her, and eventually fell asleep.

                A.G. said she awoke an hour or so later, went to the bathroom, and

then sat at the dining room table, smoking a cigarette. She said she knew she was

drunk because as she walked from the bathroom to the table she was dizzy and had

to lean on the wall for support. A.G. testified that Nieves was in the living room and

they talked; she said that Nieves put a twin mattress on the floor in the living room

for her and when she “got the energy to get up,” she walked to the mattress and

“threw” herself down with her stomach on the mattress but her legs hanging off.

A.G. said she “didn’t have the energy to do anything,” including moving her legs onto

the mattress.

                A.G. testified that the next thing she remembers is Nieves pulling her

pants down to her knees as she was lying face-down on the mattress and then

inserting his penis into her vagina. She said she tried to wave her hand to motion
that he should get off her and tried to mumble “stop,” but she “didn’t have any

strength to do anything.” A.G. said it was “no more than a couple of minutes” before

Nieves pulled her pants up and walked away. She said that he came back a few

minutes later and again pulled her pants down to her knees and inserted his penis

in her vagina. A.G. testified that was crying and told Nieves to “get off me.”

                A.G. said that after Nieves walked away, she realized she “needed help

and couldn’t do anything” because she was intoxicated and “had no strength.” She

said that she picked up her phone, which was on the floor by the mattress, and tried

to text Rosa but the text made no sense. A.G. said she then made a six-second video

of the floor and the rug and sent it to Rosa. A.G. then made a short audio message

that said, “Please, boo. I love you. Please believe me,” and sent the message to Rosa.

                After a few text messages between Rosa and A.G., Rosa told A.G. that

she would pick her up. A.G. gathered her son and purse and waited outside for Rosa,

who took them home. When they arrived home, A.G. “passed out” on the couch, and

Rosa called A.G.’s mother to come be with her. Later that evening, A.G. went to

MetroHealth hospital, where she was examined by a sexual-assault nurse.

                A.G. testified that she texted Digna the next day and told her she

wanted to tell her something in person when Nieves was not around. After a series

of texts, A.G. told Digna that Nieves “did something,” and eventually, Digna told

A.G. that she did not ever want to see or talk to her again. A.G. made a police report

the same day.
               A.G. testified that state’s exhibit No. 8 was a series of text messages

between her and Rosa in which Rosa reported to A.G. what Digna had told her about

what happened. The first text in the exchange stated: “He said: you was flirting with

him all night and y’all stayed up together and that you guys kissed and touched and

then f---ed and then you stopped and started getting on your phone and cried.” A.G.

responded that “none of that f---ing happened. * * * I didn’t f--- him. I couldn’t even

move or roll over.”

               Rosa testified for the state that on the morning of June 14, she

received a short video from A.G. that she did not understand. After she then received

an audio message from A.G., she called A.G., who Rosa said was “scared” and

“crying.” Rosa said she told A.G. that she would pick her up and when she reached

Digna’s apartment, she saw A.G., who was crying hysterically, and her son sitting in

A.G.’s car. Rosa testified that as she was driving them to A.G.’s house, A.G. told her

that Nieves had raped her.

               Rosa testified that state’s exhibit No. 8 was a screenshot of her text

messages to A.G. in which she told A.G. what she had learned after talking to her

family. Rosa then testified that state’s exhibit No. 9 was a screenshot of texts

between her and Digna that she sent to A.G. to let A.G. know that she had spoken to

Digna (who would not respond to A.G.’s texts) and that Digna told Rosa that she did

not want to know what happened to A.G. if it involved Nieves.

               Brian Kellums, a detective from the city of Cleveland Sex Crimes and

Child Abuse Unit, testified that he was assigned the case on June 16, 2020. He said
that he interviewed A.G., reviewed the video and audio clips and text messages she

provided, and obtained her medical records from MetroHealth hospital. He also

submitted items from A.G.’s rape kit to the Cuyahoga County Regional Forensic

Science Laboratory and after receiving an initial report from the lab, obtained a

buccal swab from Nieves for comparison with the DNA results from the rape kit.

Nieves’s buccal swab was forwarded to the lab, which subsequently reported that it

could not exclude him as a contributor to the DNA found in the vaginal swab in

A.G.’s rape kit.

               Digna testified for the defense that when Nieves came home on

June 13, 2020, she, A.G., and Nieves hung out, talked, and listened to music until

approximately 6 a.m. the next morning. She said that A.G. was acting “very flirty”

with Nieves, “pushing him and stuff, touching his shoulder.”

               She said that Nieves and A.G. hooked her up to her dialysis machine

in the bedroom around 6 a.m., and she fell asleep. She said she work up around

11 a.m. and went in the hallway, where she met A.G., who “was a little nervous” and

was crying. Digna asked her what was wrong but did not get an answer; she said

that A.G. just gathered her son and purse and walked out.

               Digna said she “had an idea” on June 14, 2020, that something had

happened but said she kicked Nieves out of the house three weeks later when she

found out from her brother that Nieves and A.G. had “relationships and stuff.” She

testified that she did not believe that Nieves raped A.G., however, because she was
“right there,” and if A.G. had called for her, “it would have been all over with for him”

and she would have called the police.

               Nieves testified that he, Digna, and A.G. talked, drank, and listened

to music until about 6 a.m., when they connected Digna to her dialysis machine. He

said that Digna asked him to put a mattress out for A.G., which he did. He said that

he and A.G. then sat at the kitchen table and that A.G. started dancing and “being

really touchy” with him. He testified that she “was rubbing against [him] and the

next thing you know she’s on her knees and we’re having consensual sex.” Nieves

said the sex only happened once and did not occur on the mattress. He also said

that A.G. was not so intoxicated that she could not make an informed decision about

consensual sex, and he denied that she ever tried to waive him off or tell him to stop.

He said that A.G. gathered her things and her son when they were finished and was

“perfectly fine.”

               At the state’s request, the jury was instructed on the lesser-included

offense of sexual battery in violation of R.C. 2907.03(A)(2) regarding Counts 2 and

4.1 The jury found Nieves not guilty of rape as charged in Counts 1, 2, and 3 and not

guilty of the lesser-included offense of sexual battery charged in Count 2. The jury

also found Nieves not guilty of rape as charged in Count 4, but guilty of the lesser-

included offense of sexual battery with respect to that count.



       1 R.C. 2907.03(A)(2) states that “[n]o person shall engage in sexual conduct with
another, not the spouse of the offender, when the offender knows that the other person’s
ability to appraise the nature of or control the other person’s own conduct is substantially
impaired.”
               The trial court sentenced Nieves to 36 months in prison on the sexual

battery offense, to be served consecutive to his four to seven-year sentence in

Cuyahoga C.P. No. CR-20-651357. This appeal followed.

II. Law and Analysis

      A. The State’s Questions About Nieves’s Post-arrest Silence

               The Fifth Amendment to the United States Constitution provides that

no person “shall be compelled in any criminal case to be a witness against himself.”

This provision applies to the states through the Fourteenth Amendment. Malloy v.

Hogan, 378 U.S. 1, 6, 84 S.Ct. 1489, 12 L.Ed.2d 653 (1964).

               In Miranda v. Arizona, 384 U.S. 436, 86 S.Ct. 1602, 16 L.Ed.2d 694

(1966), the United States Supreme Court held that statements by defendants

obtained in response to questioning by law enforcement officers while the

defendants are in custody are presumed involuntary, and therefore inadmissible,

unless proper procedural safeguards have been taken to protect the privilege against

self-incrimination. Id. at 478-479. The court detailed those procedural safeguards

in the Miranda warnings, which include a warning that the defendant has the right

to remain silent.

               In his first assignment of error, Nieves contends that his trial counsel

was ineffective for failing to object to the state’s introduction and use of his post-

arrest silence at trial to imply his guilt, in violation of the restrictions and

requirements of Evid.R. 401 and 403. In his second assignment of error, Nieves

contends that trial counsel was ineffective for not objecting to the state’s use of his
post-arrest silence as violative of his due process rights under the United States and

Ohio Constitutions.

                 Nieves objects to the following colloquy between him and the

prosecutor on his cross-examination:

      Q.      By your story, nobody caught you and [A.G.] in this consensual
      act, right?

      A.     I’m sorry?

      Q.     You weren’t caught in the act, right? Nobody caught you and
      [A.G.] having consensual sex on the floor on your apartment, right?

      A.     No.

      Q.   And today is November 12, 2021. This is the first time your story
      comes out?

      A.     Well, in your presence and everyone else’s presence, yes.

(Tr. 453-454.)

                 Nieves contends that the prosecutor “rehashed the point” of his post-

arrest silence during closing argument by arguing that he and Digna “can’t get their

story straight” even though they had “the whole trial, 17 months to do it, but you

can’t do that because the truth does not change.” (Tr. 490.)

                 Nieves argues that the prosecutor’s act of alerting the jury to his post-

arrest silence established an impermissible inference of guilt, i.e., “that [he] was

guilty and did not come forward with his story earlier because he needed time to

manufacture his story.” (Appellant’s brief, p. 17.) Nieves concedes that the record

contains nothing indicating that he was ever informed of his Miranda rights but
nevertheless contends that counsel’s failure to object to the prosecutor’s use of his

post-arrest silence was ineffective assistance that requires reversal of his conviction.

               Reversal of a conviction for ineffective assistance of counsel requires

that the defendant show that counsel’s performance was deficient and that the

deficient performance prejudiced the defense so as to deprive the defendant of a fair

trial. State v. Hanna, 95 Ohio St.3d 285, 2002-Ohio-2221, 767 N.E.2d 678, ¶ 109.

Deficient performance occurs when counsel’s performance falls below an objective

standard of reasonable representation.         State v. Bell, 8th Dist. Cuyahoga

No. 105000, 2017-Ohio-7168, ¶ 23. Prejudice is found when “there is a reasonable

probability that but for counsel’s unprofessional errors, the result of the proceedings

would have been different.” Strickland v. Washington, 466 U.S. 668, 694, 104 S.Ct.

2052, 80 L.Ed.2d 674 (1984).

               Nieves acknowledges that counsel’s failure to object limits us to plain

error review. Plain error is an obvious error or defect in the trial court proceedings

that affects a substantial right. State v. Rogers, 143 Ohio St.3d 385, 2015-Ohio-

2459, 38 N.E.3d 860, ¶ 22. An alleged error is plain error if the error is obvious and

affected the outcome of the trial. Id. We take notice of plain error with the “utmost

caution, under exceptional circumstances, and only to prevent a manifest

miscarriage of justice.” State v. Long, 53 Ohio St.2d 91, 372 N.E.2d 804 (1978),

paragraph three of the syllabus.

               In Doyle v. Ohio, 426 U.S. 610, 96 S.Ct. 2240, 49 L.Ed.2d 91 (1976),

the United States Supreme Court held that the state’s use of the defendant’s post-
Miranda silence to impeach his trial testimony violated the due process clause of

the Fourteenth Amendment. The court found that because Miranda warnings

contain an implicit assurance that silence will carry no penalty, “it would be

fundamentally unfair and a deprivation of due process to allow the arrested person’s

silence to be used to impeach an explanation subsequently offered at trial.” Id. at

619.

              Subsequently, in Fletcher v. Weir, 455 U.S. 603, 102 S.Ct. 130, 871

L.Ed. 2d 490 (1982), the United States Supreme Court distinguished Doyle on the

basis that, unlike in Doyle, the record did not indicate that the defendant had

“received any Miranda warnings during the period in which he remained silent

immediately after his arrest.” Id. at 605. The Fletcher Court reasoned that “in the

absence of the sort of affirmative assurances embodied in the Miranda warnings,

we do not believe that it violates due process of law for a State to permit cross-

examination as to post-arrest silence when a defendant chooses to take the stand.”

Id. at 607.

              The Ohio Supreme Court recognized Fletcher’s holding that a

defendant’s post-arrest, pre-Miranda silence could be used to impeach his version

of events if he took the stand and testified in State v. Leach, 102 Ohio St.3d 135,

2004-Ohio-2147, 807 N.E.2d 335, ¶ 23.

              In State v. McGail, 2d Dist. Miami No. 2014-CA-27, 2015-Ohio-5384,

the Second District applied Fletcher to a case in which the defendant argued that the

prosecutor’s attempts to impeach his version of events with his post-arrest silence
was prosecutorial misconduct that violated his right to remain silent as guaranteed

by Miranda, 384 U.S. 436, 86 S.Ct.1602, 16 L.Ed.2d 694. The Second District

rejected this argument, finding that the case was controlled by Fletcher because the

state used the defendant’s post-arrest silence for impeachment purposes on cross-

examination and, as in Fletcher, the record did not indicate that the defendant had

received any Miranda warnings during the period in which he remained silent after

his arrest. Id. at ¶ 16. The court held that “because the prosecutor’s references to

[the defendant’s] silence were permitted by Fletcher, we see no prosecutorial

misconduct and certainly no plain error.” Id.

              Likewise, we find no plain error or ineffective assistance of counsel in

this case related to counsel’s failure to object on due process grounds to the state’s

questions about Nieves’s silence prior to trial. Nieves chose to testify on his own

behalf, and as he concedes, the record contains nothing indicating that he was

advised of his Miranda rights during the time he remained silent. Therefore,

pursuant to Fletcher, 455 U.S. at 607, 102 S.Ct. 130, 871 L.Ed.2d 490, the prosecutor

was allowed to question him about his failure to present his version of events to the

police or prosecutor prior to trial. See State v. Walker, 8th Dist. Cuyahoga No.

94875, 2011-Ohio-1556, ¶ 30 (in light of Fletcher, there was no plain error where the

prosecutor asked the defendant on cross-examination about why he did not tell the

police he was the actual victim because the defendant chose to take the stand and

there was no indication in the record that the defendant had been advised of his

Miranda rights at the time he remained silent); State v. Thomas, 8th Dist. Cuyahoga
No. 68130, 1996 Ohio App. LEXIS 1409, 9 (Apr. 4, 1996) (no error in the prosecutor

cross-examining the defendant about his failure to give the officers an alibi where,

as in Fletcher, the record did not affirmatively show that the defendant received

Miranda warnings during the period in which he remained silent and the defendant

chose to take the stand to testify); In re T.S., 10th Dist. Franklin No. 06AP-1163,

2007-Ohio-5085, ¶ 11 (“[A]ppellant chose to testify on his own behalf, and there is

no evidence of whether or not appellant was given Miranda warnings. Thus, the

constitutional protections of Doyle are not applicable, and the prosecutor could

question appellant about his failure to initially provide important details about the

incident to the police.”); State v. Brown, 11th Dist. Trumbull No. 2002-T-0077,

2003-Ohio-7183, ¶ 34 (where appellant chose to testify at trial and admitted that he

never received Miranda warnings, trial court did not abuse its discretion in allowing

the state to cross-examine appellant about his post-arrest silence).

              We next consider Nieves’s argument that counsel should have

objected to the prosecutor’s questions about his silence under the provisions of

Evid.R. 401 and 403. Evid.R. 401 defines relevant evidence as evidence “having a

tendency to make the existence of any fact that is of consequence to the

determination of the action more probable or less probable than it would be without

the evidence.” Evid.R. 403(A) provides that “although relevant, evidence is not

admissible if its probative value is substantially outweighed by the danger of unfair

prejudice, confusion of the issues, or of misleading the jury.”        “Courts have

characterized Evid.R. 403 as an ‘extraordinary remedy’ that should be only used
sparingly because it permits the exclusion of otherwise relevant evidence.” State v.

Sutherland, 2d Dist. Darke No. 2021-CA-4, 2021-Ohio-2433, ¶ 29, quoting United

States v. Meester, 762 F.2d 867, 875 (11th Cir.1985). “The major function of

Evid.R. 403 is ‘limited to excluding matter of scant or cumulative force, dragged in

by the heels for the sake of its prejudicial effect.’” Id., quoting United States v.

McRae, 593 F.2d 700, 707 (5th Cir.1979).

               Nieves contends that the evidence about his silence had little

probative value but a high potential for unfair prejudice. He contends that this case

was “a swearing contest” where the slightest amount of evidence could have tilted

the verdict in his favor. Thus, he argues that the state’s use of his post-arrest silence

was unfairly prejudicial because it established an impermissible inference of guilt

and, accordingly, that defense counsel’s failure to object under Evid.R. 401 and 403

was ineffective assistance of counsel.

               As support, Nieves cites to State v. Combs, 62 Ohio St.2d 278, 581

N.E.2d 1071 (1991), in which the Ohio Supreme Court concluded that even where

constitutional principles might not preclude admission of evidence, such evidence

may sometimes be excluded under Evid.R. 401 and 403. Id. at 281. Nieves’s reliance

on Combs is misplaced, however, because, unlike this case, the defendant in Combs

did not testify at trial and, thus, did not put his credibility into issue.

               Moreover, the purpose of the state’s cross-examination was not to

introduce substantive evidence of Nieves’s guilt through his silence but to challenge

the veracity of his trial testimony.        In state’s exhibit No. 8, which Nieves
acknowledged was his statement to Digna shortly after the incident about what had

happened (Tr. 459-460), Nieves said that after their sexual encounter, A.G. “started

getting on [her] phone and cried.” The inconsistency between Nieves’s account of

the incident in state’s exhibit No. 8 and his trial testimony some 17 months later that

A.G. was “perfectly fine” after the encounter made both the substance of his

statements and their timing highly probative. Accordingly, we find neither plain

error nor ineffective assistance of counsel in counsel’s failure to object to the state’s

questions about Nieves’s silence prior to trial. The first and second assignments of

error are overruled.

      B. Hearsay Within Hearsay

               In her direct examination, Rosa identified state’s exhibit No. 8 as a

series of text messages between her and A.G. (Tr. 328-329.) Rosa testified that she

sent the texts to A.G. after she had conversations with some of her family members,

which she then “relayed” to A.G. (Tr. 329.) The first text in the text exchange was

Rosa’s text to A.G. informing her that Nieves told Digna that A.G. was flirting with

him all night and that they had consensual sex, after which A.G. was on her phone

and was crying. (Tr. 329-331). Counsel raised no objection to Rosa’s testimony nor

later, to the admission of state’s exhibit No. 8 as an exhibit to go to the jury.

(Tr. 416.)

               In his third assignment of error, Nieves contends that the text in

state’s exhibit No. 8 regarding what he told Digna about what happened was
inadmissible hearsay under Evid.R. 801(C).2 He further contends that because the

text established what Rosa told A.G. about what Nieves told Digna, it was hearsay

within hearsay in violation of Evid.R. 805. He asserts that counsel’s failure to object

to the admission of such hearsay under the rules of evidence was plain error and

ineffective assistance of counsel because the text was prejudicial in that it tended to

corroborate the state’s case and undermine his defense. In his fourth assignment of

error, he contends that counsel’s failure to object to such hearsay on constitutional

grounds was likewise plain error and ineffective assistance of counsel.3

                Hearsay is “a statement, other than one made by the declarant while

testifying at the trial or hearing, offered in evidence to prove the truth of the matter

asserted in the statement.” Evid.R. 801(C). Hearsay is not admissible except as

provided by the United States or Ohio Constitutions, by statute, or court rule.

Evid.R. 802.

                Certain statements are excluded from the definition of hearsay,

including statements of a party-opponent where the statement is offered against the

party. Evid.R. 801(D)(2)(a). Thus, the Ohio Supreme Court has held that a

“defendant’s own out-of-court statements, offered against him at trial, are not

hearsay.” State v. Leonard, 104 Ohio St.3d 54, 2003-Ohio-6235, 818 N.E.2d 229,

¶ 112, citing Evid.R. 801(D)(2)(a); see also State v. Tyler, 196 Ohio App.3d 443,


       2 Nieves incorrectly asserts that the hearsay text was in state’s exhibit No. 9 but it
is apparent he is referring to state’s exhibit No. 8.
       3 The transcript reflects that defense counsel objected to the prosecutor’s questions

on Nieve’s cross-examination about state’s exhibit No. 8 but the trial court overruled the
objection (Tr. 459).
2011-Ohio-3937, 964 N.E.2d 12 (4th Dist.) (“Tyler’s statements in the recording are

admissions and are, by definition, not hearsay.”); State v. Phillips, 8th Dist.

Cuyahoga No. 104806, 2017-Ohio-1284, ¶ 30 (witness’s testimony that she heard

the defendant admit that he hit the witness’s car was properly admitted as an

admission by a party-opponent).

              The text to which Nieves now objects contains his out-of-court

statement about what happened during his sexual encounter with A.G. It is thus an

admission by a party-opponent and properly admissible under Evid.R. 801(D)(2).

Moreover, any error in its admission would be harmless because Nieves

subsequently testified and the state cross-examined him about his statement.

Westlake v. Y.O., 8th Dist. Cuyahoga No. 107226, 2019-Ohio-2432, ¶ 48.

Importantly, during his cross-examination, Nieves adopted the statement contained

in the text as his own. (Tr. 458-460.) Accordingly, we find neither plain error nor

ineffective assistance of counsel. The third and fourth assignments of error are

overruled.

      C. Hearsay Elicited on Defense Counsel’s Cross-Examination of
         Det. Kellums

              While cross-examining Det. Kellums, defense counsel asked whether

the detective had ever tried to contact Nieves prior to trial and gather facts to

determine what happened on the night in question. Det. Kellums replied, “[w]e

reached out to him. He never responded to us.” (Tr. 402-403.) Defense counsel

then asked Det. Kellums how he tried to reach Nieves. The detective responded that

“[a] voicemail message was left for him by another detective I was working with at
the time.” (Tr. 403.) Counsel asked who that detective was and Det. Kellums

responded, “Detective Clark.” Id. Detective Clark did not testify at trial.

               In his fifth assignment of error, Nieves contends that defense counsel

should have moved to strike Det. Kellums’s testimony as inadmissible hearsay and

that his failure to do so was ineffective assistance of counsel. He contends that the

state’s theme at trial was that he remained silent post-arrest so that he could use the

time between arrest and trial to manufacture his version of events. Thus, he

contends that Det. Kellums’s testimony about Det. Clark’s attempts to reach him and

the lack of response to those attempts was out-of-court testimony offered for the

truth of the matter asserted (i.e., the actions she took and the response she received)

that should have been excluded.

               Nieves’s argument is without merit. Defense counsel elicited the

testimony from Det. Kellums when the detective answered the questions posed to

him by defense counsel. Under the doctrine of invited error, a litigant may not “take

advantage of an error which he himself invited or induced.” Hal-Artz Lincoln-

Mercury v. Ford Motor Co., 28 Ohio St.3d 20, 502 N.E.2d 590 (1986), paragraph

one of the syllabus. Thus, a defendant cannot challenge testimony elicited during

his cross-examination of a state’s witness on hearsay or confrontation grounds

because any error in the admission of the testimony was invited or induced by the

defendant. State v. Pennington, 1st Dist. Hamilton Nos. C-170199 and C-170200,

2018-Ohio-3640, ¶ 54. The fifth assignment of error is overruled.
      D. Prosecutorial Misconduct

               Last, Nieves contends that trial counsel was ineffective for not

objecting to multiple instances of prosecutorial misconduct.          Specifically, he

contends that during cross-examination, the prosecutor improperly asked him

whether he or the state’s witnesses were lying, improperly asked him about his post-

arrest silence to imply his guilt, and called him a liar based on his response to

questions about impermissible hearsay testimony elicited during Det. Kellums’s

cross-examination. He also contends that during closing argument, the prosecutor

improperly told the jury that he and Digna were “liars,” warned the jury that he had

an incentive to lie, and implied that he was guilty because of his post-arrest silence.

Nieves argues that counsel’s failure to object to these impermissible comments was

ineffective assistance of counsel.

               The test for prosecutorial conduct is “whether * * * remarks [made by

the prosecutor] were improper and, if so, whether they prejudicially affected the

accused’s substantial rights.” State v. Lynch, 98 Ohio St.3d 514, 2003-Ohio-2284,

878 N.E.2d 1185, ¶ 145. We consider the trial record as a whole, rather than focus

on the culpability of the prosecutor, to determine whether the defendant received a

fair trial. State v. Powell, 132 Ohio St.3d 233, 2012-Ohio-2577, 971 N.E.2d 865,

¶ 149. “An appellate court should only reverse a conviction if the effect of the

misconduct ‘permeates the entire atmosphere of the trial.’” State v. Singleton, 8th

Dist. Cuyahoga No. 98301, 2013-Ohio-1440, ¶ 58, quoting State v. Tumbleson, 105

Ohio App.3d 693, 699, 664 N.E.2d 1318 (12th Dist.1995). Moreover, an appellant
must show that there is a reasonable probability that but for the prosecutor’s

misconduct, the result of the proceeding would have been different. State v. Erker,

8th Dist. Cuyahoga No. 107790, 2019-Ohio-3185, ¶ 99, citing State v. Loza, 71 Ohio

St.3d 61, 78, 651 N.E.2d 1082 (1994).

                 Nieves’s argument regarding the prosecutor’s questions about his

post-arrest silence is without merit as we have already determined that the

prosecutor was permitted to question him about his failure to present his version of

events to the police or prosecutor prior to trial.4 Regarding Nieves’s contentions that

the prosecutor called him a liar and improperly asked him if he or the state’s

witnesses were lying, the record reflects the following exchange:

      Q.     According to you, this was one consensual act that you were
      being lied on, right?

      A.       Yes.

      Q.     And you knew according to you, that this was a lie that not only
      when Detective Clark was calling you in July, but you knew this was a
      lie according to you on June 14, 2020?

      A.    I never received a call, or message, or email, or voicemail from
      anyone saying they were from [the] police department or anything like
      that?

      Q.       So Detective Kellums is lying to this jury?

      A.       I’m not saying he’s lying.

               MR. RAMSEY: Objection, your Honor.

      A.       Maybe they gave him the wrong number.




      4   See discussion regarding Nieves’s first and second assignments of error.
      THE COURT: Overruled.

Q.    That’s one lie. So [A.G.], — you said she left perfectly fine the
morning of June 14th?

A.    Yes.

Q.    By the testimony here and by the screenshots we know that was
roughly around 10:00 that morning?

A.    Yes.

Q.    Would you agree with me on that point?

A.    Yes.

Q.    Ms. Morales, Rosa.

A.    Yes.

Q.    You heard her testify.     In fact, you have heard all of the
testimony?

A.    Yes.

Q.    And you still live with Digna?

A.    No.

Q.    But Ms. Rosa Morales testified about [A.G.’s] demeanor steps
outside of your apartment at 10:00 that morning. She was hysterical.
She could not even complete a sentence. Is your testimony to this jury
that on June 14th at 10:00 a.m. that the moment this lie started?

      MR. RAMSEY: Objection.

Q.    And that nobody knew?

      THE COURT: Overruled.
(Tr. 454-455.) 5

               “Determinations of credibility are for the finder of fact,” which in this

case was the jury. State v. Beard, 8th Dist. Cuyahoga No. 61493, 1993 Ohio App.

LEXIS 125, 11 (Jan. 14, 1993). Thus, it was improper for the prosecutor to state

“that’s one lie” when Nieves responded to the prosecutor’s question about

Det. Kellums’s testimony. Although the prosecutor contends this remark was not

directed at Nieves but was only meant to “highlight what must be false if what he

testified to was true,” the remark read in context clearly indicates the prosecutor’s

belief that Nieves was lying about not receiving a request to contact Det. Clark. A

prosecutor may not state his unsupported belief as to whether a witness is telling the

truth. State v. Henderson, 11th Dist. Trumbull No. 99-T-0001, 2000 Ohio App.

LEXIS 4579, 11 (Sept. 29, 2000), citing State v. Smith, 14 Ohio St.3d 13, 14, 470

N.E.2d 883 (1984). It was also improper for the prosecutor to ask Nieves on cross-

examination whether the state’s witnesses lied during their testimony. Id., citing

United States v. Richter, 826 F.2d 206, 208 (2d. Cir.1987).

               Regarding Nieves’s argument that the prosecutor called him and

Digna “liars” during closing argument, we do not find any such assertion to the jury

in the transcript. Instead, the transcript reflects that the prosecutor told the jury

that Nieves and Digna “can’t get their story straight” and then pointed out

discrepancies between their testimony and other evidence that made their testimony


      5  Despite Nieves’s and the prosecutor’s assertions that defense counsel did not
object, the transcript reflects that defense counsel objected to the improper questioning
but the trial court overruled the objections. (Tr. 454-455.)
less believable and undeserving of much weight. (Tr. 490-491.) We find no

prosecutorial misconduct in such argument. The prosecutor may freely comment in

closing argument on what the evidence has shown and what reasonable inferences

may be drawn therefrom. Peffer v. Cleveland Clinic Found., 8th Dist. Cuyahoga

No. 94356, 2011-Ohio-450, ¶ 27. Additionally, a “prosecutor may comment upon

the circumstances of witnesses in their testimony” and may argue “that these

circumstances make the witnesses more or less believable and deserving of more of

less weight.” State v. Clay, 181 Ohio App.3d 563, 2009-Ohio-1235, 910 N.E.2d 14,

¶ 47 (8th Dist.). A prosecutor may not state that the defendant is a liar, but “may

suggest that the evidence demonstrates the defendant is lying, scheming, or has

ulterior motives.” State v. Irwin, 7th Dist. Columbiana No. 11-CO-6, 2012-Ohio-

2704, ¶ 116, citing State v. Kroger, 12th Dist. Clermont No. CA99-05-05, 2000 Ohio

App. LEXIS 1393, 2 (Apr. 3, 2000). Thus, we find that the prosecutor’s statements

were within the bounds of proper closing argument.

               Although Nieves argues he was prejudiced by the prosecutor’s

misconduct, he has not shown that the prosecutor’s conduct permeated the entire

trial so as to deny him a fair trial nor that but for the prosecutor’s isolated improper

comment and questions, the jury would not have found him guilty of the lesser-

included offense of sexual battery in violation of R.C. 2907.03(A)(2). In fact, Nieves

admitted he had sex with A.G., the evidence was overwhelming that she was

substantially impaired, and the jury could have reasonably concluded that Nieves,
who had been drinking and talking with A.G. for several hours, knew of her

condition. Accordingly, the sixth assignment of error is overruled.

              Judgment affirmed.

      It is ordered that appellee recover from appellant costs herein taxed.

      The court finds there were reasonable grounds for this appeal.

      It is ordered that a special mandate issue out of this court directing the

common pleas court to carry this judgment into execution.             The defendant’s

conviction having been affirmed, any bail pending appeal is terminated. Case

remanded to the trial court for execution of sentence.

      A certified copy of this entry shall constitute the mandate pursuant to Rule 27

of the Rules of Appellate Procedure.



KATHLEEN ANN KEOUGH, JUDGE

ANITA LASTER MAYS, P.J., and
MARY J. BOYLE, J., CONCUR